DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.    	Applicant's amendment filed on 3/30/21 has been entered and made of record.
Claims 13 – 20 are canceled.
Claims 1- 12, 21 - 28 are pending in the application.
Response to Arguments
3.   	 Applicant’s arguments, see page 7- 9, of the remarks, filed 3/30/21, with respect to claims 1-12, 21 -26 102(a)(1) rejection, have been fully considered and are persuasive. The rejection of claims 1-12, 21-26 has been withdrawn are now allowed. .
Allowable Subject Matter
4. 	The following is an examiners statement of reasons for allowance:
Claims 1 – 12, 21- 26 are allowed.
Regarding independent claim 1, the prior art of record Liao et al., (US PGPUB No: 20170123328) discloses disclosure relates to photolithography tools. Liao   fails to discloses  identifying a region of a semiconductor structure where a residue of a liquid substance is disposed based on an analysis of images of the semiconductor structure and removing the residue from the semiconductor structure after the identification of the region of the semiconductor structure, (as recited in  claim 1), "adjusting at least one of parameters associated with the removal of the liquid substance from the semiconductor structure; and removing the residue from the semiconductor structure 
Claims 2-12 these claims are also allowed, as they are dependent from
Claim 1
Claims 22 -25 these claims are also allowed, as they are dependent from claim
21.
Claims 27 – 28   these claims are also allowed, as they are dependent from claim
26.
5.	 Any comments considered necessary by applicant must be submitted on later than the payment of the issue fee and to avoid processing delays should preferably accompany the issue fee. Such submissions should be dearly labeled, comments on statement of reasons for allowance.








Contact information
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is, 571 ~ 272-7448. The examiner can normally be reached on M- F 8 am -5.00 pm Flex pm ESI and every Friday work from home. If attempts to reach the examiner by telephone are unsuccessful the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pa.lr-direct.uspto.gov should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 888-217-9197 (ton-free).
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669